Name: Commission Implementing Decision (EU) 2015/130 of 26 January 2015 authorising laboratories in China to carry out serological tests to monitor the effectiveness of rabies vaccines (notified under document C(2015) 279) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  natural and applied sciences;  health;  Asia and Oceania;  agricultural policy;  research and intellectual property
 Date Published: 2015-01-28

 28.1.2015 EN Official Journal of the European Union L 21/20 COMMISSION IMPLEMENTING DECISION (EU) 2015/130 of 26 January 2015 authorising laboratories in China to carry out serological tests to monitor the effectiveness of rabies vaccines (notified under document C(2015) 279) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3(2) thereof, Whereas: (1) Decision 2000/258/EC designates the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA) in Nancy, France (integrated since 1 July 2010 into the Agence nationale de sÃ ©curitÃ © sanitaire de l'alimentation, de l'environnement et du travail, ANSES), as the specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. (2) That Decision provides that the ANSES is to document the appraisal of laboratories in third countries that have applied to carry out serological tests to monitor the effectiveness of rabies vaccines. (3) The competent authority of China has submitted an application for approval of the Diagnostic Laboratory for Rabies and Wildlife Associated Zoonoses (DLR) of Changchun Veterinary Research Institute in Changchun and the Laboratory of Epidemiology of the Military Veterinary Research Institute in Changchun, which are supported by a favourable appraisal report established for those laboratories by the ANSES dated 15 September 2014. (4) Those laboratories should therefore be authorised to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 3(2) of Decision 2000/258/EC, the following laboratories are authorised to perform the serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets: (a) Diagnostic Laboratory for Rabies and Wildlife Associated Zoonoses (DLR) Changchun Veterinary Research Institute (CVRI) Chinese Academy of Agricultural Sciences (CAAS) 666 Liuying West Rd, Jingyue Economic Development Zone, Changchun 130122 China (b) Laboratory of Epidemiology Military Veterinary Research Institute, Academy of Military Medical Sciences 666 Liuying West Rd, Jingyue Economic Development District Changchun 130122 China Article 2 This Decision shall apply from 1 February 2015. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 January 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 79, 30.3.2000, p. 40.